In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 14‐2449 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

MICHAEL B. MCCLELLAN, 
                                                Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
           Northern District of Indiana, Hammond Division. 
      No. 2:12‐cr‐00153‐PPS‐PRC‐1 — Philip P. Simon, Chief Judge. 
                      ____________________ 

     ARGUED FEBRUARY 13, 2015 — DECIDED JULY 21, 2015 
                 ____________________ 

   Before WOOD, Chief Judge, and BAUER and RIPPLE, Circuit 
Judges. 
    RIPPLE, Circuit Judge. After a jury trial, Michael McClellan 
was found guilty of one  count of  harboring  an illegal  alien, 
in  violation  of  8  U.S.C.  §  1324(a)(1)(A)(iii);  three  counts  of 
mail fraud, in violation of 18 U.S.C. § 1341; and one count of 
engaging in a monetary transaction involving criminally de‐
rived property, in violation of 18 U.S.C. § 1957. Because we 
believe  that  the  evidence  presented  to  the  jury  was  a  suffi‐
2                                                         No. 14‐2449 

cient basis on which to rest its verdicts, and because we be‐
lieve  that  the  jury  instructions  on  the  harboring  count  did 
not constitute plain error, we affirm the judgment of the dis‐
trict court. 
         
                                   I 
                         BACKGROUND 
                                  A. 
    Mr.  McClellan  and  his  wife,  Tina,  operated T  &  M  Day‐
care  (“T  &  M”)  in  Calumet  City,  Illinois.  Nearly  all  of  the 
families  at  T  &  M  participated  in  an  Illinois  state  child‐care 
initiative, which reimbursed daycare centers for care provid‐
ed  to  children  of  eligible  families.  In  order  to  qualify,  the 
child’s  parent  or  guardian  had  to  reside  in  Illinois,  be  em‐
ployed or attend school, and have an income below a speci‐
fied amount. 
    Fransis  Lopez  was  hired  at  T  &  M  in  February  2006.  At 
first  she  had  limited  contact  with  Mr.  McClellan  and  Tina. 
Later, the McClellans promoted  Lopez to director; to do so, 
they  had  to  falsify  records  to  make  it  appear  that  she  met 
qualifications dictated by state regulations. Once she became 
director,  she  had  frequent  contact  with  Mr.  McClellan  and 
Tina, both in person and over the phone. 
    Mr. McClellan and Tina instructed Lopez that, when new 
families came to the daycare for services, Lopez should falsi‐
fy applications so that T & M could receive reimbursements 
from  the  State.  There  were  also  times  when  the  McClellans 
told Lopez to leave the applications blank so that they could 
write in the necessary information to obtain reimbursement. 
No. 14‐2449                                                        3 

    Many of the children who attended T & M also qualified 
for  meals  through  a  state  “Healthy  Start”  program.1  T  &  M 
received  reimbursement  from  the  State  of  Illinois  when  a 
qualifying  child  was  provided  a  meal.  Sabrina  Sanchez,  a 
former director of T & M, testified that she would record ac‐
curately  the  children  in  attendance  who  had  eaten  meals. 
She  witnessed  Mr.  McClellan  change  those  numbers  on  the 
sheets,  which  he  then  submitted  to  the  State  for  reimburse‐
ment.  She  also  noticed  that  the  Healthy  Start  records  con‐
tained  names  of  children  who  did  not  attend  the  daycare. 
When she raised the issue with the McClellans, she was told 
that  the  children  were  on  the  list  because  “they  may  come 
[to  the  daycare].”2  After  Lopez  took  over  as  director,  she 
would  record  that  children  had  eaten  a  meal,  when  in  fact 
they had not; she did so at the McClellans’ instruction. 
    Testimony  from  several  mothers  established  that  their 
application forms for T & M had been altered to contain false 
information, that T & M had sought reimbursement from the 
State beyond the time their children attended T & M, or that 
T  &  M  had  sought  reimbursement  from  the  State  when,  in 
fact,  their  children  never  actually  had  enrolled  in  the  day‐
care. 
       
                                                    B. 
   In  2008,  Mr.  McClellan  purchased  The  Paragon  restau‐
rant  in  Schererville,  Indiana.  Unbeknownst  to  Mr.  McClel‐

                                                 
1 R.87 at 149. 

2 Id. at 243.
4                                                        No. 14‐2449 

lan,  the  Department  of  Homeland  Security  (“DHS”)  had 
been investigating The Paragon and its former owners, Louis 
and  Chris  Gerodemos,  based  on  information  that  illegal  al‐
iens  were  working  there  and  living  in  a  house  across  the 
street on St. John Road. As part of its investigation, the DHS 
arrested  The  Paragon  manager  Horacio  Bastida.  Bastida 
agreed  to  provide  assistance  to  the  Government  by  record‐
ing conversations with Mr. McClellan and also by providing 
the  DHS  with  documentary  evidence  that  Mr.  McClellan 
was  paying  part  of  his  employees’  wages  in  cash  and  was 
not reporting those wages to the State of Indiana. 
   In  2008,  Mr.  McClellan  and  Tina  also  signed  a  purchase 
agreement  for  the  St.  John  Road  house.  When  the  closing 
took place, the bulk of the purchase amount was wired from 
T & M’s account. Several members of The Paragon’s undoc‐
umented  kitchen  staff  lived  in  the  house  rent‐free. 
Mr. McClellan  paid  the  utilities  for  the  house  and  also  pro‐
vided food to these employees.  
    On  July  2,  2009,  Bastida  recorded  a  conversation  with 
Mr. McClellan in which he raised the issue of the illegal sta‐
tus  of  “the  guys  in  the  back”  of  the  restaurant.3  During  the 
conversation,  Mr.  McClellan  stated  that  he  had  not  been 
aware  of  Bastida’s  illegal  status,  but  he  did  “kn[o]w  about 
the other guys.”4 
      A  subsequent  recording  on  August  12,  2009,  captured  a 
meeting  between  Mr. McClellan  and  his  kitchen  staff. 
Mr. McClellan believed that the employees in the back of the 
                                                 
3 Gov’t’s Ex. 32, Clip A at 2. 

4 Id. at 8.
No. 14‐2449                                                               5 

restaurant  should  be  doing  a  better  job  because  they  were 
receiving  free  rent,  utilities,  and  food.5  A  conversation  be‐
tween  Mr.  McClellan  and  Bastida  that  same  day  revealed 
that  Mr. McClellan  was  told  that  “the  guys  in  back”  had 
“fake” social security numbers, that Mr. McClellan told Bas‐
tida that it was “fine” for those employees to use their fake 
numbers, and that Mr. McClellan did not want “the guys in 
the back to punch in no longer” using the electronic system 
because “a record is produced” and he did not want a paper 
trail.6 
    On  March  24,  2010,  law  enforcement  agents  executed  a 
search  warrant  at  The  Paragon,  the  McClellans’  residence, 
and the house on St. John Road. There were eight employees 
in  the  restaurant  that  were  working  without  legal  status; 
four other individuals without legal status were found in the 
St. John Road house. 
     
                                    C. 
   A  grand  jury  returned  a  five‐count  indictment  against 
Mr. McClellan: Count 1 charged Mr. McClellan with harbor‐
ing  five  illegal  aliens,  in  violation  of  8  U.S.C. 
§ 1324(a)(1)(A)(iii), based on his employment of those aliens 
and  his  providing  them  with  housing  at  the  St.  John  Road 
house; Counts 2 through 4 charged Mr. McClellan with mail 
fraud, in violation of 18 U.S.C. § 1341, based on his submis‐

                                                 
5  See id., Clip B1 at 6 (“I’m giving free food, I’m giving a house to stay, 

I’m paying light/gas bill … .”). 
6 Id., Clip B2 at 3–4.
6                                                        No. 14‐2449 

sion  of  fraudulent  quarterly  employment  tax  reports  from 
October  2009,  January  2010,  and  April  2010;  and  Count  5 
charged  Mr. McClellan  and  Tina  with  engaging  in  a  mone‐
tary  transaction  involving  criminally  derived  property,  in 
violation of 18 U.S.C. § 1957, based on the transfer of funds 
from the T & M account for the purchase of the St. John Road 
house. 
   The case was tried before a jury, which was given the fol‐
lowing instruction with respect to the elements of Count 1: 
                  Count  1  of  the  indictment  charges  the 
           Defendant  Michael  McClellan  with  harboring 
           an alien. In order for you to find the Defendant 
           guilty  of  this  charge,  the  Government  must 
           prove each of the following elements beyond a 
           reasonable doubt: 
                  1.  The  Defendant  harbored  the  persons 
           named in the indictment. 
                  2. The persons named in the indictment 
           were aliens. 
                  3. The persons named in the indictment 
           remained  in  the  United  States  in  violation  of 
           the law. 
                  4. The Defendant knew that the persons 
           named  in  the  indictment  were  not  lawfully  in 
           the United States.[7] 
Mr. McClellan did not interpose any objection to this instruc‐
tion.  The  jury  returned  a  guilty  verdict  on  all  five  counts, 

                                                 
7 R.90 at 89. 
No. 14‐2449                                                                    7 

and  the  court  subsequently  sentenced  Mr.  McClellan  to  a 
term  of  fifty‐one  months  on  each  of  the  five  counts,  to  be 
served concurrently. Mr. McClellan timely appealed.8  
      
                                                    II 
                                        DISCUSSION 
    On appeal, Mr. McClellan contends that there was insuf‐
ficient  evidence  to  convict  him  on  any  of  the  counts  of  the 
indictment and that the district court instructed the jury im‐
properly with respect to Count 1. We turn first to the ques‐
tion of the sufficiency of the evidence. 
             
                                                    A. 
    Mr. McClellan first submits that the evidence was insuf‐
ficient to convict him of any of the counts of the indictment. 
When a defendant challenges the sufficiency of the evidence, 
we will reverse only where, viewing the evidence in the light 
most  favorable  to  the  verdict,  the  record  demonstrates  that 
no reasonable jury could have found all the elements of the 
crime  charged  beyond  a  reasonable  doubt.  See,  e.g.,  United 
States v. Vaughn, 585 F.3d 1024, 1028 (7th Cir. 2009). 
       
       


                                                 
8  The  district  court  had  jurisdiction  pursuant  to  18  U.S.C.  § 3231.  We 

have  jurisdiction  over  Mr. McClellan’s  appeal  pursuant  to  28  U.S.C.  § 
1291. 
8                                                             No. 14‐2449 

                                      1. 
      With  respect  to  Count  1  of  the  indictment  for  harboring 
under  §  1324(a)(1)(A)(iii),  Mr.  McClellan  first  submits  that 
“the government did not prove that [he] knew that any one 
of the listed and alleged illegal aliens in Count One were, in 
fact, illegal aliens or, with respect to the property at 1747 St. 
John St., a resident there.”9 The record establishes, however, 
that  Francisco  Jacobo‐Ortiz,  one  of  the  aliens  whom  Mr. 
McClellan  was  accused  of  harboring  in  Count  1,  worked  in 
the kitchen at The Paragon for three years.10 Moreover, in the 
recorded conversations between Mr. McClellan and Bastida, 
Mr. McClellan  acknowledged  on  several  occasions  that  he 
knew that the employees “in the back” of the restaurant, i.e., 
the  kitchen  area  as  opposed  to  the  dining  room,  were  ille‐
gal.11  Indeed,  in  one  recorded  conversation  with  Bastida, 
Mr. McClellan stated that he had been unaware of Bastida’s 
lack  of  documentation,  but  he  “knew  about  the  other 
guys.”12  Finally,  Bastida  testified  that  Jacobo‐Ortiz  was  one 
of the employees present at the meeting with Mr. McClellan 
in which Mr. McClellan voiced frustration with the employ‐
ees  in  the  back  of  the  restaurant  because,  he  believed,  they 
should be working harder in light of the fact that they were 
receiving free rent, utilities,  and  food.13 From this  evidence, 
                                                 
9 Appellant’s Br. 17. 

10 R.89 at 48. 

11 Gov’t’s Ex. 32, Clip A at 2, 8. 

12 Id. at 8. 

13  See id., Clip B1 at 6 (“I’m giving free food, I’m giving a house to stay, 

I’m paying light/gas bill … .”).
No. 14‐2449                                                                   9 

therefore,  a  reasonable  jury  could  conclude  beyond  a  rea‐
sonable  doubt  that  Mr.  McClellan  both  knew  of  the  illegal 
status of Jacobo‐Ortiz and knew that he was living at the St. 
John Road house rent‐free. 
    Mr.  McClellan  also  argues  that  our  recent  decision  in 
United  States  v.  Costello,  666  F.3d  1040  (7th  Cir.  2012),  clari‐
fied  “that  the  keystone  of  harboring  is  concealing  the  alien 
from  detection  by  Government  authorities.”14  He  maintains 
that  Costello  “reject[ed]  the  premise  that  ‘harboring’  can  be 
equated to ‘simple sheltering in the sense of just providing a 
place  to  stay.’”15  He  submits  that,  because  he  did  not  take 
“any  actions  for  the  purpose  of  shielding  the  illegal  aliens 
from  law  enforcement  detection,”16  his  conviction  under 
§ 1324 cannot stand. 
      In Costello, the defendant was romantically involved with 
a  man  whom  she  knew  to  be  an  illegal  alien,  and,  at  some 
point in their relationship, he moved in with the defendant. 
The Government posited that the defendant had “harbored” 
the alien simply because she had provided him housing. We, 
however,  rejected  the  idea  that  harboring  included  “letting 
your  boyfriend  live  with  you.”  Costello,  666  F.3d  at  1043.  In 
striving to  define  harboring, we observed that “‘harboring,’ 
as the word is actually used has a connotation … of deliber‐
ately  safeguarding  members  of  a  specified  group  from  the 
authorities,  whether  through  concealment,  movement  to  a 
safe  location,  or  physical  protection.”  Id.  at  1044.  We  also 
                                                 
14 Appellant’s Br. 16. 

15 Id. (quoting United States v. Costello, 666 F.3d 1040, 1050 (7th Cir. 2012)). 

16 Id. at 17.
10                                                     No. 14‐2449 

noted  that  “[t]he  prohibition  of  concealing,  shielding  from 
detection,  and  harboring  …  grew  out  of  the  prohibition  of 
smuggling aliens into the United States.” Id. at 1045. Harbor‐
ing, we continued, should be seen as “plug[ging] a possible 
loophole  left  open  by  merely  forbidding  concealing  and 
shielding  from  detection.”  Id.  We  gave  the  following  exam‐
ple: 
       Suppose  the  owner  of  a  Chinese  restaurant  in 
       New York’s or San Francisco’s Chinatown em‐
       ploys  known  illegal  aliens  as  cooks,  waiters, 
       and busboys because they are cheap labor, and 
       provides  them  with  housing  in  order  to  make 
       the  employment,  poorly  paid  though  it  is, 
       more  attractive,  and  also  because  they  lack 
       documentation  that  other  landlords  would  re‐
       quire  of  would‐be  renters.  The  owner  is  har‐
       boring these illegal aliens in the sense of taking 
       strong  measures  to  keep  them  here.  Yet  there 
       may  be  no  effort  at  concealment  or  shielding 
       from  detection,  simply  because  the  immigra‐
       tion authorities, having very limited investiga‐
       tive resources, may have no interest in rooting 
       out illegal aliens in Chinese restaurants in Chi‐
       natowns.  It  is  nonetheless  harboring  in  an  ap‐
       propriate sense because the illegal status of the 
       alien  is  inseparable  from  the  decision  to  pro‐
       vide housing—it is a decision to provide a ref‐
       uge for an illegal alien because he’s an illegal al‐
       ien. 
Id.  (emphasis  in  original).  In  short,  we  explained  that,  by 
housing his illegal employees, “[t]he restaurant owner in our 
No. 14‐2449                                                          11 

example  provides  an  inducement  to  illegal  aliens.”  Id.  at 
1046.  We  then  concluded  that  a  defendant  is  guilty  of  har‐
boring for purposes of § 1324 by “providing … a known ille‐
gal  alien  a  secure  haven,  a  refuge,  a  place  to  stay  in  which 
the authorities are unlikely to be seeking him.” Id. at 1050. 
    Here, unlike the defendant in Costello, Mr. McClellan and 
his  employees  were  not  “cohabiting,”  nor  was  he  simply 
providing  aliens  with  a  place  to  stay.  Instead,  Mr.  McClel‐
lan’s situation mirrors that of the restaurant scenario in Cos‐
tello.  The  recorded  conversations  reveal  that  Mr.  McClellan 
knew  that  “the  guys  in  the  back”  did  not  have  legal  status, 
that he instructed them not to punch in in the same manner 
as other employees, and that he provided them with housing 
to  help  compensate  them  for  the  otherwise  low  wages  that 
he was paying them.17 Therefore, as in Costello, he was “har‐
boring  these  illegal  aliens  in  the  sense  of  taking  strong 
measures to keep them here.” Id. at 1045. 
    According  to  Mr.  McClellan,  however,  Costello  does  not 
merely  require  a  showing  that  the  defendant’s  actions  had 
the  effect  of  shielding  the  aliens  from  detection;  instead,  he 
contends that “Costello established that the individual’s alien 
status must be the driving purpose for the provision of shel‐
ter such that there also exists the intent by the defendant to 
help the alien avoid detection by the authorities.”18 
      Mr.  McClellan’s  argument  mirrors  the  argument  raised 
by the defendant in another recent § 1324 case, United States 
v. Campbell, 770 F.3d 556 (7th Cir. 2014), cert. denied, 135 S. Ct. 
                                                 
17 See supra at 4–5. 

18 Reply Br. 4.
12                                                       No. 14‐2449 

1724 (2015). In Campbell, the defendant had recruited young 
women, who had overstayed their visas, into his “Family” of 
prostitutes and provided them with housing. Id. at 561. Fol‐
lowing  his § 1324 convictions, he appealed and argued that 
Costello  established  a  requirement  that  “the  individual’s  al‐
ien  status  must  be  the  driving  purpose  for  the  provision  of 
shelter such that there also exists the intent by the defendant 
to  help  the  alien  avoid  detection  by  the  authorities.”  Id.  at 
569  (internal  quotation  marks  omitted).  Campbell  main‐
tained that  the district  court had erred therefore by  “failing 
to instruct the jury regarding this intent element.” Id. at 570. 
    On  plain  error  review,  we  affirmed  Campbell’s  convic‐
tion. We determined that we did not have to resolve the is‐
sue of intent because  
       [e]ven if Campbell [were] correct that the Gov‐
       ernment  must  establish  that  he  provided  [the 
       young women] shelter for the purpose of evad‐
       ing  detection  by  law  enforcement  or  immigra‐
       tion  authorities,  …  any  instructional  error  in 
       this  regard  did  not  affect  Campbell’s  substan‐
       tial  rights.  Although  preventing  detection  by 
       law enforcement was not Campbell’s sole pur‐
       pose  for  providing  [the  young  women]  with 
       housing  and  employment,  and  for  concealing 
       their  identities  and  whereabouts,  the  evidence 
       amply showed such prevention was an integral 
       part of Campbell’s overall “Family” plan. 
Id. (footnote omitted). 
   Although  the  facts  here  are  not  as  egregious  as  those  in 
Campbell, here, as in Campbell, there is evidence that provid‐
No. 14‐2449                                                                      13 

ing the illegal workers with housing and utilities enabled the 
workers  to  avoid  detection  by  authorities  and  enabled 
Mr. McClellan  to  continue  to  employ  them  at  low  wages, 
keep  up  his  profit  margins,  and  lessen  his  employment  tax 
burdens. This connection, as we pointed out in Costello, is the 
key to distinguishing § 1324 harboring from simply provid‐
ing  housing  to  a  known  alien:  harboring  “con‐
not[es] … deliberately  safeguarding  members  of  a  specified 
group  from  the  authorities,  whether  through  concealment, 
movement  to  a  safe  location,  or  physical  protection.”  666 
F.3d at 1044; cf. United States v. Vargas‐Cordon, 733 F.3d 366, 
382  (2d  Cir.  2013)  (stating  that  harboring  under  §  1324  re‐
quires an “inten[tion] to help prevent the detection of the al‐
ien by the authorities”). Therefore, if our statement in Costel‐
lo  were  not  sufficiently  clear,  we  hold  that,  when  the  basis 
for  the  defendant’s  conviction  under  § 1324(a)(1)(A)(iii)  is 
providing  housing  to  a  known  illegal  alien,  there  must  be 
evidence  from  which  a  jury  could  conclude,  beyond  a  rea‐
sonable doubt, that the defendant intended to safeguard that 
alien from the authorities. Such intent can be established by 
showing  that  the  defendant  has  taken  actions  to  conceal  an 
alien by moving the alien to a hidden location or providing 
physical  protection  to  the  alien.  See  Costello,  666  F.3d  at 
1044.19  

                                                 
19 Mr. McClellan also argues that his case is distinguishable from Costello 

and United States v. Campbell, 770 F.3d 556 (7th Cir. 2014), cert. denied, 135 
S.  Ct.  1724  (2015),  because,  in  addition  to  discovering  illegal  aliens  em‐
ployed  at  The  Paragon  in  the  St.  John  Road  house,  authorities  also  dis‐
covered other residents, some of whom were in the country illegally, and 
others who had legal status. See R.89 at 209–10. The fact that Mr. McClel‐
lan was not harboring other aliens, however, does not diminish the evi‐
                                                                   (continued…) 
14                                                                                     No. 14‐2449 

   Here,  the  record  supports  the  jury’s  conclusion  that 
Mr. McClellan intended to safeguard his employees from the 
authorities. Like the defendant in Campbell, keeping his em‐
ployees’  legal  status  “off  the  radar”  was  important  to  the 
profitable running of his business, The Paragon. Indeed, the 
contract for the sale of the St. John Road house was negotiat‐
ed during the same time period as the purchase of The Para‐
gon.20  The  location  of  the  home  minimized  the  illegal  em‐
ployees’  exposure  to  the  general  public,  and  the  free  rent 
and  utilities  both  made  their  lower  wages  more  attractive 
and  prevented  them  from  engaging  in  other  commercial 
transactions,  which  may  have  exposed  their  illegal  status. 
There  was  deliberate  action  on  Mr. McClellan’s  part  that 
made detection of the employees living at the St. John Road 
house more difficult. Consequently, the elements of harbor‐
ing under § 1324(a)(1)(A)(iii) are satisfied. 
             
                                                    2. 
    Mr. McClellan next argues that there was insufficient ev‐
idence  to  convict  him  of  mail  fraud  under  18  U.S.C.  §  1341 
(Counts 2 through 4) because the Government did not estab‐
lish  that,  in  submitting  the  false  quarterly  employment  tax 


                                                                                                             
(…continued) 
dence  that,  with  respect  to  illegal  aliens  employed  at  The  Paragon,  the 
provision  of  housing  and  utilities  close  to  the  workplace  significantly 
diminished  the  likelihood  that  they  would  be  discovered  and  concomi‐
tantly benefitted Mr. McClellan’s business endeavors.  
20 See Gov’t’s Ex. 37. 
No. 14‐2449                                                                    15 

statements, he intended to defraud the State of Indiana.21 “A 
mail  fraud  conviction  requires  three  elements:  (1)  a  scheme 
or  artifice  to  defraud,  (2)  the  use  of  the  mailing  system  for 
the purpose of executing the scheme, and (3) the defendant’s 
participation in the scheme with the intent to defraud.” Unit‐
ed States v. Giovenco, 773 F.3d 866, 869 (7th Cir. 2014). Intent 
to defraud is evidenced by “a ‘willful act … with the specific 
intent to deceive or cheat, usually for the purpose of getting 
financial  gain  for  one’s  self  or  causing  financial  loss  to  an‐
other.’”  United  States  v.  Leahy,  464  F.3d  773,  786  (7th  Cir. 
2006) (quoting United States v. Britton, 289 F.3d 976, 981 (7th 
Cir. 2002)). Intent to defraud “may be established by circum‐
stantial evidence.” United States v. Stephens, 421 F.3d 503, 509 
(7th Cir. 2005) (internal quotation marks omitted). 
    Mr. McClellan argues that, because the practice of paying 
illegal workers in cash was established by the former owners 
of  The  Paragon,  he  was  merely  an  unwitting  participant  in 
any  illegality:  “The  only  connection  between  [Mr.  McClel‐
lan’s] alleged actions and any loss [to the State] was that he 
                                                 
21 18 U.S.C. § 1341 provides: 

                Whoever, having devised or intending to devise any 
           scheme or artifice to defraud, or for obtaining money or 
           property  by  means  of  false  or  fraudulent  pretenses,  … 
           for  the  purpose  of  executing  such  scheme  or  artifice  or 
           attempting so to do, places in any post office or author‐
           ized  depository  for  mail  matter,  any  matter  or  thing 
           whatever to be sent or delivered by the Postal Service, or 
           deposits  or  causes  to  be  deposited  any  matter  or  thing 
           whatever to be sent or delivered by any private or com‐
           mercial interstate carrier, … shall be fined under this ti‐
           tle or imprisoned not more than 20 years, or both … . 
16                                                        No. 14‐2449 

trusted  dishonest  individuals  to  operate  his  business.  The 
record  does  not  establish  a  fraudulent  scheme  to  defraud 
anyone of anything.”22 This is not the case. Bastida testified 
that, at Mr. McClellan’s direction, he would pay the “back of 
the  house”  employees  in  “cash,  and  some  others  half  and 
half, half check and half cash.”23 Mr. McClellan also instruct‐
ed  him  to  set  aside  cash  tickets  and  to  bring  them  into 
Mr. McClellan’s office at night.24 The cash from those tickets 
would be used to pay the employees. Far from being duped 
by dishonest prior owners, therefore, Mr. McClellan had full 
knowledge of how his employees were being paid and that 
their wages, or at least part of them, were not being reported 
for tax purposes. 
   In his reply, Mr. McClellan maintains that he installed a 
new  computer  system  that  kept  track  of  cash  withdrawals 
from  the  register,  and,  therefore,  there  is  no  evidence  of 
fraudulent intent to hide those transactions from the State.25 
Bastida  testified,  however,  that  the  cash  transactions  were 
not  recorded  in  the  same  method  as  other  transactions,  but 
were  recorded  in  “Mike’s  training  mode.”26  The  fact  that 
cash  transactions  were  being  tracked  differently  than  other 
transactions  indicates  that  Mr.  McClellan  wanted  to  know 
how much cash was coming out of the register, but does not 
                                                 
22 Appellant’s Br. 20. 

23 R.89 at 28. 

24 See id. at 33–34. 

25 It is not clear from the referenced testimony when during Mr. McClel‐

lan’s ownership this occurred. 
26 Id. at 203.
No. 14‐2449                                                                        17 

suggest  he  intended  to  be  forthcoming  with  the  State  as  to 
those  transactions.  Indeed,  nothing  in  the  record  indicates 
that  he  was  using  those  records  to  ensure  that  he  was 
providing  accurate  information  to  the  State  or  calculating 
accurate withholdings for tax purposes.27 
             
                                                    3. 
    Lastly, Mr. McClellan challenges his conviction for mon‐
ey laundering under 18 U.S.C. § 1957. Section 1957 of Title 18 
provides that “[w]hoever … knowingly engages or attempts 
to  engage  in  a  monetary  transaction  in  criminally  derived 
property of a value greater than $10,000 and is derived from 
specified unlawful activity, shall be punished … .” In the in‐
dictment,  the  Government  alleged  that  Mr. McClellan 
fraudulently  had  submitted  reimbursement  forms  to  the 
State  of  Illinois  on  behalf  of  T  &  M,  that  T  &  M  in  fact  had 
been reimbursed for over $200,000 of services that were nev‐

                                                 
27  Mr.  McClellan  also  cites  United  States  v.  Knox,  624  F.3d  865  (7th  Cir. 

2010),  for  the  proposition  that  Mr.  McClellan  had  to  “personally  au‐
thor[]” false or fraudulent documents in order to be guilty of fraud. Ap‐
pellant’s Br. 20. Because he relied on other employees “to run the daily 
operations of the Paragon,” he contends, he cannot be guilty of fraud. Id. 
    Knox  simply  does  not  speak  to  the  situation  here.  In  Knox,  the  de‐
fendant pleaded guilty to the crimes charged, and the defendant’s argu‐
ment  on  appeal  was  limited  to  alleged  errors  in  the  application  of  the 
Sentencing Guidelines. We therefore did not have an occasion to discuss 
the evidentiary requirements for the underlying crimes. Moreover, even 
if Knox established such a requirement, here there was ample evidence of 
Mr. McClellan’s  involvement  in  the  day‐to‐day  operations  of  The  Para‐
gon.
18                                                        No. 14‐2449 

er  provided,  and  that  Mr. McClellan  used  those  funds  to 
purchase the St. John Road house. 
    Mr. McClellan’s sole argument on this count is that there 
was  not  sufficient  evidence  to  establish  that  he  intended  to 
defraud  the  State  of  Illinois.  Instead,  he  pins  the  entire 
fraudulent  scheme  on  Lopez.  According  to  Mr.  McClellan, 
he  “delegated  the  authority  of  the  day‐to‐day  operations  of 
the daycare to Fransis [Lopez]. Fransis was the one who as‐
sisted  the  mothers  with  filling  out  the  applications  and 
would falsify the attendance and meal records.”28 
    Mr. McClellan’s arguments, however, ignore Lopez’s tes‐
timony that she was acting at Mr. McClellan’s and Tina’s in‐
struction  in  leaving  portions  of  applications  blank  and  in‐
creasing  the  “Healthy  Start”  meal  tallies.  It  also  ignores 
Sanchez’s  testimony  that  Mr.  McClellan  would  increase  the 
number of meals allegedly consumed by children on the re‐
imbursement claims submitted to the State of Illinois. 
    Mr.  McClellan,  at  bottom,  asks  us  to  ignore  Lopez’s  tes‐
timony establishing his fraudulent intent. We will set aside a 
jury’s  credibility  determination,  however,  only  if  the  testi‐
mony  was  “exceedingly  improbable,”  meaning  that  it  was 
“internally  inconsistent  or  implausible  on  its  face.”  United 
States  v.  Johnson,  729  F.3d  710,  715  (7th  Cir.  2013)  (internal 
quotation marks omitted). Mr. McClellan does not argue that 
Lopez’s  testimony  falls  into  either  of  these  categories,  and, 
consequently, we will not disturb the jury’s verdict on Count 
5. 


                                                 
28 Appellant’s Br. 21. 
No. 14‐2449                                                           19 

             
                                                    B. 
    Mr. McClellan also maintains that it was reversible error 
for the district court to fail to instruct the jury “that it needed 
to  assess  whether  [he]  provided  shelter  to  the  illegal  aliens 
named  in  the  Indictment  for  the  specific  purpose  of  shield‐
ing them from government detection.”29 
            Generally speaking,  
                    [w]e review jury instructions de novo to 
            determine whether, taken as a whole, they cor‐
            rectly and completely informed the jury of the 
            applicable law. We defer to the district court’s 
            phrasing of an instruction that accurately states 
            the  law;  however,  we  shall  reverse  when  the 
            instructions  misstate  the  law  or  fail  to  convey 
            the  relevant  legal  principles  in  full  and  when 
            those shortcomings confuse or mislead the jury 
            and prejudice the objecting litigant. 
Huff  v.  Sheahan,  493  F.3d  893,  899  (7th  Cir.  2007)  (citations 
omitted) (internal quotation marks omitted). 
    Here,  however,  Mr. McClellan  failed  to  object  at  trial  to 
the instruction of which he now complains and, consequent‐
ly, has forfeited the objection. United States v. Wiley, 475 F.3d 
908, 917 (7th Cir. 2007). We review forfeited objections to ju‐
ry  instructions  for  plain  error  only.  See  id.  “In  order  to  re‐
verse for plain error, we must find (1) error (2) that is plain, 
and  (3)  that  affects  the  defendant’s  substantial  rights.” 
                                                 
29 Appellant’s Br. 14. 
20                                                       No. 14‐2449 

Campbell, 770 F.3d at 558 (quoting United States v. Aslan, 644 
F.3d  526,  540  (7th  Cir.  2011)).  Even  after  a  defendant  has 
made  these  showings,  however,  the  decision  to  correct  an 
error  “is  left  within  the  discretion  of  the  court  of  appeals, 
and  we  ‘should  not  exercise  that  discretion  unless  the  error 
seriously affects the fairness, integrity or public reputation of 
judicial proceedings.’” Id. (quoting United States v. Olano, 507 
U.S. 725, 732 (1993)). 
    Here, we cannot conclude that the district court commit‐
ted plain error in instructing the jury. An individual violates 
8 U.S.C. § 1324(a)(1)(A)(iii) if he “conceals, harbors or shields 
from  detection  …  [an]  alien  in  any  place,”  “knowing  or  in 
reckless  disregard  of  the  fact  that  an  alien  has  come  to,  en‐
tered,  or  remains  in  the  United  States  in  violation  of  law.” 
The  district  court  instructed  the  jury  that  the  Government 
must prove beyond a reasonable doubt that:  
                  1.  The  Defendant  harbored  the  persons 
           named in the indictment. 
                  2. The persons named in the indictment 
           were aliens.  
                  3. The persons named in the indictment 
           remained  in  the  United  States  in  violation  of 
           the law. 
                  4. The Defendant knew that the persons 
           named  in  the  indictment  were  not  lawfully  in 
           the United States.[30] 
The  instruction,  therefore,  mirrors  the  statutory  language. 
Moreover, contrary to Mr. McClellan’s assertion, the district 
                                                 
30 R.90 at 89. 
No. 14‐2449                                                                        21 

court  did  not  leave  the  jury  asea  with  respect  to  the  defini‐
tion  of  “harbor[].”31  Critically,  the  district  court  instructed 
the jury that “[t]o harbor an alien means to provide a known 
alien with a secure haven, a refuge, or a place to stay where 
it is unlikely that the authorities will be seeking him.”32 This 
instruction  restates,  almost  to  the  letter,  the  definition  of 
harboring that we set forth in Costello, 666 F.3d at 1050 (de‐
fining  “harboring” as  “providing … a  known  illegal alien a 
secure haven, a refuge, a place to stay in which the authori‐
ties are unlikely to be seeking him”). 
    Mr.  McClellan  nevertheless  argues  that  the  instructions 
“failed  to  properly  advise  the  jury  that  it  needed  to  assess 
whether [he] provided shelter to the illegal aliens named in 
the  Indictment  for  the  specific  purpose  of  shielding  them 
from  government  detection.”33  According  to  Mr. McClellan, 
“[t]his Court has previously noted that a district court com‐
mits reversible error by failing to instruct a jury on the spe‐
cific intent requirement of the harboring statute when doing 
so may have changed the outcome at trial.”34 He relies on Yu 
Tian  Li  v.  United  States,  648  F.3d  524  (7th  Cir.  2011),  in  sup‐
port of this contention.  
   In Li, trial counsel had proposed a jury instruction “mod‐
eled  after  one  used  in  the  Eleventh  Circuit,”  which  did  not 
                                                 
31  Appellant’s  Br.  14  (arguing  that  the  district  court  did  not  “clarify  is‐

sues” or “educate the jury” with respect to the meaning of “harboring” 
(internal quotation marks omitted)). 
32 R.90 at 90. 

33 Appellant’s Br. 14. 

34 Id. at 13.
22                                                          No. 14‐2449 

contain  specific  intent  language,  because  “there  was  no  con‐
trolling  case  law  nor  pattern  jury  instruction  for  alien‐harboring 
in the Seventh Circuit.” 648 F.3d at 528 (emphasis added). Af‐
ter  his  conviction  for  harboring  an  illegal  alien  for  the  pur‐
pose  of  commercial  advantage  or  private  financial  gain,  Li 
filed  a  motion  under  28  U.S.C.  § 2255,  in  which  he  main‐
tained that his counsel had been ineffective for, among other 
reasons,  failing  to  request  “a  specific  intent  instruction.”  Li, 
648  F.3d  at  529.  The  district  court  denied  relief,  and  we  af‐
firmed. We stated:  
            Under the Strickland standard, we certainly 
        cannot say that it was outside the realm of rea‐
        sonable professional assistance for Li’s counsel 
        to  propose  a  jury  instruction  similar  to  that 
        used by the Eleventh Circuit and reflecting the 
        general intent requirement in several other cir‐
        cuits,  where  there  was  no  controlling  law  in  this 
        Circuit. 
Id. at 528 (emphasis added). We did note that “there is room 
to  argue  that  Li’s  counsel  should  have  requested  a  specific 
intent instruction” based on case law from the Ninth Circuit. 
Id.  at  529  (citing  United  States  v.  You,  382  F.3d  958,  966  (9th 
Cir. 2004)). Nevertheless, we concluded that, even if it were 
error for Li’s counsel not to ask for a different instruction, Li 
had not demonstrated that the proposed instruction adverse‐
ly affected his defense because “the evidence clearly indicat‐
ed that Li’s covert acts were taken with a purposeful attempt 
to violate the law.” Id. at 530. 
    Nothing in our analysis in Li establishes that a specific in‐
tent  instruction  is  required  for  violations  of 
§ 1324(a)(1)(A)(iii), much less that the failure to give such an 
No. 14‐2449                                                             23 

instruction was plain error. Indeed, we noted on more than 
one  occasion  in  Li  that  there  was  no  law  from  this  circuit 
holding  that  §  1324  incorporates  a  specific  intent  require‐
ment and, relatedly, no circuit law requiring a specific intent 
instruction.  We  also  observed  that  counsel’s  general  intent 
instruction was consistent with the approach of several other 
circuits.  Li, 648 F.3d at  528–29 (citing, among other authori‐
ties, United States v. Khanani, 502 F.3d 1281, 1287, 1289 (11th 
Cir.  2007),  in  which  the  court  concluded  that  a 
§ 1324(a)(1)(A)(iii) instruction, similar in all material respects 
to  the  one  given  here,  “correctly  addressed  all  elements  of 
the offenses”). On plain error review, we cannot grant relief 
“unless the error is clear under current law.” Olano, 507 U.S. 
at  734.  Because  the  “operative  legal  question”—whether  § 
1324(a)(1)(A)(iii) contains a specific intent requirement—was 
“unsettled,”  the  district  court  did  not  commit  plain  error. 
United  States  v.  Gamez,  577  F.3d  394,  400  (2d  Cir.  2009)  (per 
curiam) (internal quotation marks omitted). 
      Here,  the  jury  was  instructed  on  the  elements  of  the  of‐
fense.  That  instruction  required  the  jury  to  find  beyond  a 
reasonable  doubt  that  the  defendant  knew  the  persons 
whom he was harboring were not lawfully within the Unit‐
ed  States.  The  jury  was  further  instructed  that  “[t]o  harbor 
an  alien  means  to  provide  a  known  alien  with  a  secure  ha‐
ven, a refuge, or a place to stay where it is unlikely that the 
authorities  will  be  seeking  him.”35  These  instructions,  to‐
gether,  told  the  jury  that,  in  order  to  convict,  it  had  to  find 
that  Mr.  McClellan  knew  the  individuals  for  whom  he  was 
providing  lodging  were  illegal  aliens  and  that  he  provided 
                                                 
35 R.90 at 90. 
24                                                     No. 14‐2449 

the housing at least in part for the purpose of keeping their 
presence unknown to the authorities—to allow them to live 
“under the radar.” The jury was therefore properly oriented 
as  to  its  task,  and  Mr. McClellan  suffered  no  injustice  from 
having the case submitted under these instructions. 
                                     
                           Conclusion 
    The evidence at trial was sufficient to find Mr. McClellan 
guilty  of  the  charged  offenses  beyond  a  reasonable  doubt. 
Additionally, the district court did not commit plain error in 
instructing  the  jury  on  the  elements  of  harboring  under  8 
U.S.C.  §  1324(a)(1)(A)(iii).  His  convictions  therefore  are  af‐
firmed. 
                                                       AFFIRMED